449 So. 2d 969 (1984)
Michael R. JENSEN, Appellant,
v.
STATE of Florida, Appellee.
No. 83-217.
District Court of Appeal of Florida, Fifth District.
May 10, 1984.
*970 James B. Gibson, Public Defender, and Larry B. Henderson, Asst. Public Defender, Daytona Beach, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and Richard B. Martell, Asst. Atty. Gen., Daytona Beach, for appellee.
PER CURIAM.
We affirm Jensen's convictions and sentences for armed trespass and sexual battery. Jensen also argues on appeal that he was not given proper credit for jail time served prior to sentencing, pursuant to section 921.161(1), Florida Statutes (1981). This matter was not brought to the trial judge's attention at sentencing, nor does the state concede that an error was made. Therefore, we expressly do not reach this issue on this appeal. In his discretion Jensen may file a motion pursuant to Florida Rule of Criminal Procedure 3.850 to correct this error in the lower court. Meintzer v. State, 399 So. 2d 133 (Fla. 5th DCA 1981).
AFFIRMED.
DAUKSCH, FRANK D. UPCHURCH, Jr. and SHARP, JJ., concur.